 1   THE O’MARA LAW FIRM, P.C.
     David C. O’Mara, Esq (SBN 085099)
 2   311 E. Liberty St,
     Reno, NV 89501
 3   Telephone: (775) 323-1321
     Facsimile: (775) 323.4082
 4   E-mail: david@omaralaw.net
 5   GLANCY PRONGAY & MURRAY LLP
     Lionel Z. Glancy (SBN 134180)
 6   Marc L. Godino (SBN 182689)
     Danielle L. Manning (SBN 313272)
 7   1925 Century Park East, Suite 2100
 8   Los Angeles, California 90067
     Telephone: (310) 201-9150
 9   Facsimile: (310) 201-9160
     E-mail: info@glancylaw.com
10
     GREENSTONE LAW APC
11   Mark S. Greenstone (SBN 199606)
     1925 Century Park East, Suite 2100
12   Los Angeles, California 90067
     Telephone: (310) 201-9156
13   Facsimile: (310) 201-9160
     E-mail: mgreenstone@greenstonelaw.com
14
     [Additional Counsel on Signature Page]
15
                                UNITED STATES DISTRICT COURT
16
                                     DISTRICT OF NEVADA
17
      JUSTIN CASTILLO, as an individual and         CASE NO. 2:18-cv-2297-GMN-NJK
18    on behalf of all others similarly situated,
19                       Plaintiff,
                                                    JOINT STIPULATION OF DISMISSAL
20           v.                                     OF ACTION PURSUANT TO F.R.C.P.
                                                    41(a)(1)(A)(ii)
21    CAESARS ENTERTAINMENT
      CORPORATION and DESERT PALACE,                Judge: Hon. Gloria M. Navarro
22    LLC d/b/a CAESARS PALACE HOTEL &              Action Docketed: Dec. 3, 2018
      CASINO,
23
24                   Defendants.

25
26
27
28

                              JOINT STIPULATION OF DISMISSAL OF ACTION
                                     CASE NO. 2:18-cv-2297-GMN-NJK
 1          Plaintiff Justin Castillo (“Plaintiff”) and Defendants Caesars Entertainment
 2   Corporation and Desert Palace, LLC d/b/a Caesars Palace Hotel & Casino (“Defendants”), by
 3   and through their respective undersigned counsel, hereby stipulate and agree to dismiss this
 4   matter with prejudice as to the named Plaintiff and without prejudice as to the putative class
 5   other than the named Plaintiff pursuant to Federal Rule of Civil Procedure Rule
 6   41(a)(1)(A)(ii).
 7   Dated: December 9, 2019                        By /s/ David C. O’Mara
 8                                                     David C. O’Mara, Esq (SBN 08599)
     IT IS SO ORDERED.                                 311 E. Liberty St.
 9                                                     Reno, NV 89501
     IT IS FURTHER ORDERED that all                    Telephone: (775) 323.1321
10                                                     Facsimile: (775) 323.4082
     currently pending motions are DENIED as           E-mail: david@omaralaw.net
11
     moot. The Clerk of Court is instructed to          GREENSTONE LAW APC
12                                                      Mark S. Greenstone (PHV)
     close this case.                                   925 Century Park East, Suite 2100
13                17 day of December, 2019.             Los Angeles, CA 90067
     DATED this _____                                   Telephone: +1.310.201.9156
14                                                      mgreenstone@greenstonelaw.com
15                                                      GLANCY PRONGAY & MURRAY LLP
             _______________________________            Lionel Z. Glancy (PHV)
16                                                      Marc L. Godino (PHV)
             Gloria M. Navarro, District Judge
                                                        Danielle L. Manning (PHV)
17           United States District Court
                                                        1925 Century Park East, Suite 2100
18                                                      Los Angeles, CA 90067
                                                        Telephone: +1.310.201.9150
19                                                      info@glancylaw.com

20                                                      JAURIGUE LAW GROUP
                                                        Michael J. Jaurigue (PHV)
21                                                      200 West Glenoaks Boulevard, Suite 300
                                                        Glendale, CA 91202
22                                                      Telephone: +1.818.630.7280
                                                        michael@jlglawyers.com
23                                                      abigail@jlglawyers.com
24                                                      Attorneys for Plaintiff Justin Castillo
25                                                  By /s/ Frank M. Flansburg III
26                                                      Frank M. Flansburg III
                                                        BROWNSTEIN HYATT FARBER
27                                                      SCHRECK, LLP
28                                                      100 North City Parkway, Suite 1600
                                                        Las Vegas, NV 89106
                             JOINT STIPULATION OF DISMISSAL OF ACTION
                                    CASE NO. 2:18-cv-2297-GMN-NJK
                            Telephone: +1.702.802.2205
 1                          fflansburg@bhfs.com
 2                          LATHAM & WATKINS LLP
                            Matthew T. Murchison (PHV)
 3                          Natalie Hardwick Rao (PHV)
 4                          555 Eleventh Street, N.W., Suite 1000
                            Washington, D.C. 20004-1304
 5                          Telephone: +1.202.637.2200
                            matthew.murchison@lw.com
 6                          natalie.rao@lw.com

 7                          Attorneys for Defendants Caesars
                            Entertainment Corporation and Desert
 8                          Palace, LLC d/b/a Caesars Palace Hotel &
                            Casino
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     JOINT STIPULATION OF DISMISSAL OF ACTION
            CASE NO. 2:18-cv-2297-GMN-NJK
                                   CERTIFICATE OF SERVICE
 1
 2          I hereby certify that I am an employee of The O’Mara Law Firm, P.C., and further

 3   certify that the foregoing document was electronically filed and served upon all parties by
 4   electronic means through the Court’s ECF system on this date.
 5
     DATED: December 9, 2019
 6                                                                    /s/Valerie Weis
                                                                     VALERIE WEIS
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                             JOINT STIPULATION OF DISMISSAL OF ACTION
                                    CASE NO. 2:18-cv-2297-GMN-NJK
